Citation Nr: 0512383	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  01-06 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred in connection with unauthorized treatment received 
by the veteran while hospitalized in July 1981.

(In a separate decision, the Board has addressed the 
following issues: Entitlement to an earlier effective date 
than April 14, 1997, for the grant of service connection for 
a left inguinal hernia, and entitlement to an earlier 
effective date than March 14, 1997, for the grant of service 
connection for tinnitus)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from August 1974 to 
December 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2001 determination of the Department of 
Veterans Affairs Medical Center (VAMC) in St. Louis, 
Missouri, which denied the veteran's claim of entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred at the Barnes Hospital while hospitalized from July 
27, 1981, to July 31, 1981.

Regarding the reimbursement issue, the veteran originally 
requested a Travel Board hearing in his Substantive Appeal; 
however, the veteran clarified in a March 2002 statement that 
he did not wish to appear at a hearing.  

The veteran's claim was remanded in October 2002, so that the 
intertwined issue of an earlier effective date than April 14, 
1997, for the grant of service connection for a left inguinal 
hernia could be adjudicated.  


FINDINGS OF FACT

1.  The veteran was granted service connection for a left 
inguinal hernia, effective April 14, 1997.  

2.  The medical services for which the veteran seeks 
reimbursement or payment were incurred more than 2 years 
prior to April 14, 1997.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical services provided to the veteran on August 
29, 1996, have not been met. 38 U.S.C.A. §§ 1703, 1710, 1728, 
5107 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.126 
(2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records were submitted from 1974-1975.  In 
September 1974, it was noted that the veteran had a right 
inguinal hernia scar, and left inguinal tenderness.  At the 
veteran's separation examination in November 1975, under 
"summary of defects", the examiner wrote, "left inguinal 
hernia."  On the veteran's report of medical history, he 
wrote that at the age of 5 or 6, he had a hernia.  

In a March 1976 rating decision, service connection was 
denied for inguinal hernia.  

Copies of hospitalization records were submitted from the 
Barnes Hospital showing that the veteran was hospitalized 
there from July 27, 1981, to July 31, 1981, for repair of a 
left inguinal hernia.  

In an October 1981 rating decision, the veteran's claim of 
service connection for an inguinal hernia was denied.  It was 
noted that no change was shown in the prior denial of service 
connection for a hernia condition.  

In a September 1988 deferred rating decision, it was noted 
that service connection for an inguinal hernia was previously 
denied as not aggravated by active duty.  It was further 
noted that the Board would consider any evidence submitted 
for the purpose of rebutting the evidence upon which the 
disallowance was made.  

In an October 1998 rating decision, service connection was 
granted for a left inguinal hernia and a noncompensable 
rating was assigned effective April 14, 1997.  The RO 
assigned the date based on the date the claim was reopened.  
The RO noted that a private hospital record from September 
1961 (prior to when the veteran was in service) showed that 
he was treated for a right inguinal hernia when he was five 
year old.  The RO also noted that the enlistment examination 
showed a history of a hernia at age 5, and the separation 
examination noted the prior history of inguinal hernia, but 
reported that he had a left inguinal hernia.  The RO granted 
the veteran service connection because the private hospital 
record from prior to service showing treatment for a right 
hernia was not previously of record.  

In a May 2000 statement, the veteran indicated that he did 
not have copies of the bills from Barnes Hospital, and stated 
that the Barnes Hospital did not have these bills either.  

In the veteran's August 2001 substantive appeal, he alleged 
that his claim was denied in 1976, 1980, 1981, 1987, 1991 and 
1993.  He stated that after he wrote the Senator's office, 
his hernia was acknowledged in 1997, after 22 years.  He felt 
that he should be reimbursed for the expense of the emergency 
hernia operation in 1981, since they failed to check his 
record thoroughly.  

In a March 2002 statement, the veteran alleged that he should 
be rated 10 percent for his hernia effective the date he 
applied in 1976.  He contended that VA kept denying his claim 
for a hernia.  He contended that he had to have emergency 
surgery for his hernia in 1981.  He stated that one day he 
asked for a copy of his medical records and saw that his 
medical discharge stated left inguinal hernia.  


Analysis

Applicable law provides that VA is authorized to assume 
financial responsibility for medical expenses incurred by 
veterans at private facilities under certain circumstances.  
Under 38 U.S.C.A. § 1728(a) (West 2002), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a non- service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C.A. § 1728(a)(1)-(3); 38 C.F.R. § 17.120 
(2004).  Each of these three criteria must be met in order to 
establish entitlement to reimbursement or payment of medical 
expenses under 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 
17.120 (2004); Zimick v. West, 11 Vet. App. 45, 49 (1998).

Claims for payment or reimbursement of the expenses of 
medical care or services not previously authorized must be 
filed within the following time limits:  

(a) A claim must be filed within 2 years after the date the 
care or services were rendered (and in the case of continuous 
care, payment will not be made for any part of the care 
rendered more than 2 years prior to filing claim), or 

(b) In the case of services rendered prior to a VA 
adjudication allowing service-connection: 1) The claim must 
be filed within 2 years of the date the veteran was notified 
by VA of the allowance of the award of service-connection. 
(2) VA payment may be made for care related to the service-
connected disability received only within a 2-year period 
prior to the date the veteran filed the original or reopened 
claim which resulted in the award of service-connection but 
never prior to the effective date of the award of service-
connection within that 2-year period. (3) VA payment will 
never be made for any care received beyond this 2-year period 
whether service connected or not.  38 C.F.R. § 17.126 (2004).  

In this instance, service connection was granted for the 
veteran's left inguinal hernia effective April 14, 1997.  
That effective date was chosen because it was the date the 
reopened claim of service connection was filed.  However, the 
veteran is seeking reimbursement of expenses of medical care 
for his hospitalization back in July 1981.  This 
hospitalization is well beyond the time limit for which 
reimbursement can be made when hospitalization was prior to 
the VA adjudication allowing service connection.  Under 
38 C.F.R. § 17.126 (b)(2), only care received after April 14, 
1995, would be reimbursable.  In this case, since the 
hospitalization for which the veteran seeks reimbursement was 
back in July 1981, his claim must be denied.  

As discussed, all of the criteria required by law must be met 
in order to entitle the veteran to payment or reimbursement 
under 38 U.S.C.A. § 1728.  However, by operation of law, the 
veteran cannot meet all of the criteria.  He was hospitalized 
in July 1981, but did not reopen his claim resulting in the 
grant of service connection for a left inguinal hernia until 
April 14, 1997.  Although the veteran claims that he is 
entitled to an earlier effective date for the grant of 
service connection for his left inguinal hernia, this issue 
was addressed in a separate decision issued commensurate with 
the decision of reimbursement for medical expenses.  

The veteran has no legal entitlement to payment or reimburse 
under any other provision, to include 38 U.S.C.A. §§ 1703 or 
1710.  The Court has found that in a case where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The legal 
criteria, not the facts, are dispositive of the issue.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duties to notify and assist 
contained in the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable to claims such as this one in which 
the law, rather than the evidence, is dispositive.  See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. at 
132.


ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses while hospitalized in July 1981 is 
denied.





	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


